Citation Nr: 1310128	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  10-46 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for right shoulder disability.

3.  Entitlement to service connection for left wrist disability.

4.  Entitlement to service connection for right wrist disability.

5.  Entitlement to service connection for low back disability.

6.  Entitlement to service connection for left hip disability.

7.  Entitlement to service connection for right hip disability.

8.  Entitlement to service connection for left ankle disability.

9.  Entitlement to service connection for right ankle disability.

10.  Entitlement to service connection for left foot disability.

11.  Entitlement to service connection for right foot disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to September 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the White River Junction, Vermont Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In July 2011, the Veteran had a hearing before the undersigned at the RO. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has migraine headaches and disabilities of the right shoulder, left and right wrists, low back, left and right hips, left and right ankles, and left and right feet that began during service.  His service medical records show that he reported headaches and pain in each of those joints.  A 2006 bone scan shows mild stress changes in the Veteran's knees, ankles, and midfeet.  A 2006 right shoulder MRI showed a partial tear of the right supraspinatus tendon.  The Veteran had a VA medical examination in March 2007, while he was still in service.  The examination report does not indicate whether the examiner reviewed any of the Veteran's medical records.  The examiner found that the Veteran did not have current pathology in the areas subject to the current appeal.  In a July 2011 Travel Board hearing before the undersigned Veterans Law Judge, the Veteran stated that he had symptoms in those areas during service and continued to have symptoms, intermittently in some areas and more persistently in others.  The Board will remand the case for new VA examinations to include diagnoses of any current disorders relevant to the appealed claims, review of the claims file, and opinions regarding the likelihood that current disorders are related to the symptoms and findings during service.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The RO should provide the examiner who will review the file in conjunction with this remand all evidence that is in the Virtual VA electronic claims file and not in the paper claims file and that is relevant to the remanded claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurology examination to address the claim of service connection for headaches.  Provide the examiner with the Veteran's claims file for review.  Ask the examiner to review the claims file, examine the Veteran, and provide a diagnosis for any disorder manifested by the Veteran's reported headaches.  Ask the examiner to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater likelihood) that the current disorder manifested by headaches is causally related to the headaches the Veteran reported during service.  Ask the examiner to provide a clear and thorough explanation of the opinion provided.

2.  Schedule the Veteran for a VA musculoskeletal examination to address the claims of service connection for disorders of the right shoulder, left and right wrists, low back, left and right hips, left and right ankles, and left and right feet.  Provide the examiner with the Veteran's claims file for review.  A 2006 bone scan shows mild stress changes in the Veteran's knees, ankles, and midfeet.  A 2006 right shoulder MRI showed a partial tear of the right supraspinatus tendon.  Ask the examiner to review the claims file, examine the Veteran, and provide diagnoses for each current disorder affecting the right shoulder, left and right wrists, low back, left and right hips, left and right ankles, and left and right feet.  Ask the examiner to provide for each current disorder an opinion as to whether it is at least as likely as not (a 50 percent or greater likelihood) that the disorder is causally related to the findings and symptoms reflected in the Veteran's service medical records.  Ask the examiner to provide clear and thorough explanations of the opinions provided.

3.  Thereafter, perform any other development deemed necessary, review the expanded record, and reconsider the remanded claims.  If any of the remanded claims remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the claim.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


